Citation Nr: 0619894	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-21 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for melanoma of the 
right eye due to exposure to carcinogenics.

2.  Entitlement to service connection for carcinoma of the 
larynx due to exposure to carcinogenics.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from February 1946 to 
December 1947.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims were certified to the Board by 
the Winston-Salem, North Carolina, RO.  

The Board remanded the claims in November 2004 for certain 
development.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In an April 2006 letter transmitted via facsimile directly to 
the Board, the North Carolina Division of Veterans Affairs 
(NCDVA), the veteran's representative of record, (see VA Form 
21-22, dated in February 2001), attempted to revoke its power 
of attorney.  Significantly, however, the veteran is not 
shown to have been notified in writing by the NCDVA of its 
intention concerning revocation.  As the veteran was not 
notified of the attempted withdrawal, the April 2006 letter 
does not satisfy the requirements under 38 C.F.R. § 20.608(a) 
(2005).  Hence, return of the case to the RO is required to 
permit NCDVA an opportunity to withdraw in a manner 
consistent with 38 C.F.R. § 20.608, and to give the veteran 
an opportunity to select a new representative if so desired.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should advise NCDVA that, 
under the facts of this particular case, 
its April 2006 attempt to withdraw from 
representing the claimant failed to meet 
the requirements of 38 C.F.R. § 20.608 
due to the lack of documented notice to 
the veteran.  If NCDVA wishes to withdraw 
from representing the claimant it must do 
so in accordance with the provisions of 
38 C.F.R. § 20.608.

In the event that NCDVA withdraws from 
representing the claimant, he must be 
afforded the opportunity to select new 
representation.  

3.  Thereafter, if further development is 
necessary to comply with the applicable 
law and regulations, that development 
must be accomplished.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

